It is a great honour to once 
again represent my beloved nation at this rostrum. 
During the past decade, when I have had the privilege 
to address the Hall, Georgia has moved from a failed 
State to a market democracy. We have experienced 
both advances and setbacks, both breakthroughs 
and mistakes. But the world has been able to witness 
my nation’s constant commitment to freedom. I ask 
members today once again to hear the voice of a 
nation that transcends political, social and religious 
differences in a common love for freedom — a voice 
that, despite all the problems we have encountered and 
the challenges we still have to overcome, is full of hope. 
Looking at our world today, I think that this voice of 
hope is needed.

The optimism of the early 1990s, when the spread 
of liberal and democratic values seemed natural, when 
the end of history had been proclaimed, and when the 
United Nations was set to become the heart and the 
soul of a world finally at peace, the optimism of that 
era — noticeable when I was a student in New York 
and visited the United Nations as an intern — was then 
crushed by a wave of pessimism and cynicism.

The world is not at peace. Humankind has not 
reconciled with itself, and the United Nations did not 
become the heart and soul of a united globe. Western 
civilization, once triumphant, is now trying to tackle a 
deep economic, social, and spiritual crisis. In Eastern 
Europe the colour revolutions are challenged by the 
very forces they defeated a few years ago. In the Middle 
East the glorious images of cheering crowds in Cairo 
and Tunis have been replaced by the horrendous videos 
of the gassed children of Damascus.

There are many good reasons to be disillusioned. 
But should the untrammelled optimism of the 1990s be 
replaced by an equally untrammelled pessimism, by a 
sense of resignation that stifles hope? Should the fact 
that the expansion of democracy and freedom turns out 
to require profound struggle cause us to renounce our 
beliefs and our principles?



I have come here today to share the hopes on behalf 
of my nation and to speak out on behalf of my Georgian 
people against such pervasive fatalism. I came here to 
address those who doubt, those who hesitate and those 
who are tempted to give in.

If the West is an anachronism, why do millions 
of Poles, Czechs, Estonians, Romanians and others 
cherish so much the day they entered NATO? Why 
are millions of Ukrainians, Georgians, Moldovans 
and others desperately knocking on the doors of the 
European Union?

If freedom is no longer fashionable, how do we 
explain that the suicide of a previously unknown citizen 
in a remote Tunisian town has changed the map of the 
world? No, history did not come to an end in 1989 or 
1991, as was proclaimed, and it never will. Freedom is 
still its driving force and its goal. Everywhere, men and 
women who want to live in freedom are confronted by 
the forces of tyranny. The question is: are we going to 
be actors or spectators in that confrontation?

As I speak, the Eastern European countries aspiring 
to join the European family of free and democratic 
nations are facing constant pressures and threats. 
Armenia has been cornered and forced to sign a customs 
union that is not in that nation’s interest or in those of 
our region. Moldova is being blockaded. Ukraine is 
under constant attack. Azerbaijan faces extraordinary 
pressure. And Georgia is occupied. Why? Because 
an old empire is trying to reclaim its bygone borders. 
“Borders” is actually not the right word, since that 
empire — be it the Russian Empire, the Soviet Union, 
the Russian Federation, or the Eurasian Union — never 
had borders. It had only margins.

I came today to speak in the name of those margins. 
Unlike most nations, the Russian Federation has no 
interest in having stable States around it. Neighbouring 
countries in constant turmoil is what the Kremlin is 
seeking. It rejects the very idea of strong Governments 
in Georgia, Ukraine or Moldova, even ones that try to 
be friendly to its interests. I was never a great fan of 
what the French call “la langue de bois”. But, as my 
second term nears its end, I feel the urge more than 
heretofore to speak my mind. Let us be very concrete.

Do members think that Vladimir Putin wants 
Armenia to decisively triumph over Azerbaijan, for 
instance? No. That would make Armenia too strong and 
potentially too independent. Do members think then 
that the contrary is true, that Moscow wants Baku to 
prevail over Yerevan? Obviously not. The current rise 
of a modernized, dynamic Azerbaijan is a nightmare for 
Russian leaders. No, they do not want anyone to prevail. 
The conflict itself is their objective, since it keeps both 
nations dependent and blocks their integration into the 
European common space.

Do members think that the electoral defeat of 
the forces that led the Orange Revolution in Ukraine 
has led the Kremlin to take a softer approach to that 
country? On the contrary. I spoke yesterday to my 
colleague Viktor Yanukovych. His Government is 
under constant attack and pressure from Russia. That 
is what is happening on a daily basis, again ahead of 
the European summit in Vilnius. Russian officials now 
speak openly about dismembering that nation. I just 
heard the speech two days ago.

Do members think that the Kremlin would agree to 
discuss the de-occupation of our regions of Abkhazia 
and South Ossetia, now that the Government has 
changed in Tbilisi? Far from it. The annexation of 
Georgian lands by Russian troops continues. Yesterday, 
the occupants again expelled Georgian citizens from 
their houses and are destroying their villages, homes 
and the houses of their parents and grandparents. In 
daylight, they are taking over their cemeteries and 
water systems with total impunity. 

Despite the friendly statements made by the 
new Georgian Government in recent weeks and 
months, the Russian military continues to advance its 
position, dividing communities with new barbed wire, 
threatening our economy, moving towards the vital 
Baku-Supsa pipeline, approaching closer and closer 
to the main highway of Georgia, and thus putting into 
question the very sustainability of our country.

We are one of very few nations in history — of which 
I am very proud — that has, unfortunately, sustained a 
full-blown attack by Russia. We are the only one, in 
many centuries, whose statehood and independence 
have survived, despite a full-blown attack by the more 
than 100,000-strong Russian army, despite being 
bombed by 200 planes and attacked by the full Russian 
Black Sea fleet and tens of thousands of mercenaries. 
Our statehood and independence have survived despite 
all of those things. But let us not now risk losing any 
of that in a time of peace. We have survived because 
were united; we survived because the world was with 
us. I hope that the world will remain with us when that 
pressure is on us.



I have come here, in the name of the Georgian 
people, to ask the international community to react 
strongly to the aggression and to help us to put an end 
to the Russian annexation of our lands. The hostility of 
Vladimir Putin and his team towards the Government 
that I have had the privilege to lead for almost a decade 
has not been based on personal hatred or cultural 
misunderstanding. Any such interpretation was just a 
smokescreen.

My predecessor, President Shevardnadze, came 
from the highest-level Soviet nomenklatura. He was 
returned to power in Georgia with direct Russian help 
in the 1990s, through a military coup. He was well 
known for his Soviet diplomatic skills — unlike me. 
And yet, Russia constantly undermined his authority 
and even tried to assassinate him several times.

It is not about Gamsakhurdia — the first President 
of Georgia — Shevardnadze, Saakashvili, or the present 
Prime Minister Ivanishvili. Those names actually do 
not matter when the stakes are so high. This is about the 
possibility — or lack — of true statehood in Georgia and 
beyond. Why? Because the current Russian authorities 
know perfectly well that as soon as strong institutions 
are built in Ukraine, Georgia, Moldova or in any other 
place — as soon as functioning States emerge — such 
institutions, such States will reflect and enforce the will 
of their people, which is to become fully independent 
and move towards Europe.

The Georgian experience of successful reforms 
and the creation of a functioning State was therefore 
considered to be a virus — one that could and would 
contaminate the whole post-Soviet region. We became 
the least corrupt country in Europe, the world’s number-
one reformer — according to the World Bank — one 
of the top places for business and the least criminal 
country in Europe, after having been one of the most 
criminal. That was the virus that should be eliminated 
by every means possible.

That is why the Georgian nation has suffered an 
embargo, a war, an invasion and an occupation — all 
since 2006. But it is also why the resistance of the 
Georgian people and the resilience of the Georgian 
democracy are of the utmost importance for the whole 
region.

The efforts to roll back the advances of the 
European Union and of NATO in our region — progress 
based on the will of our people — are becoming ever 
more intense. Those efforts have a name: the Eurasian 
Union. It makes me sick when KGB officer Vladimir 
Putin lectures the world about freedom, values and 
democracy. That is the least of the things he can do 
for the world, as the dictatorial leader of one of the 
last empires left. But that new project is much more 
dangerous than his lectures. The Eurasian Union has 
been shaped as an alternative to the European Union, 
and unveiled by Vladimir Putin as the main project of 
his new presidency — a new Russian empire.

Because European and Euro-Atlantic integration 
take a lot of time and require tremendous effort; 
because there are moments when one might think 
one is pursuing a mirage; and because the threats are 
becoming so strong, the pressure so direct, while the 
promises seem so far away — some people in our 
region might fall victim to fatigue and ask themselves, 
“Why not?”. Today, I want precisely to explore that 
“why not?”.

Much more than with a choice of foreign policy or 
of international alliances, our nations are confronted 
with a choice of society, a choice of life. Our people 
have to decide whether they accept to live in a world 
of fear and crime: a world in which differences are 
perceived as threats and minorities as punching bags; 
a world in which opponents are faced with selective 
justice or beatings; a world that we in our region all 
know very well, as do those in some other regions of the 
world, since this is the world from which we originate.

The Eurasian Union is both our recent past and 
the future shaped for us by some ex-KGB officers in 
Moscow. On the opposite side, our revived traditions 
and our centuries-old aspirations have led us towards 
another world called Europe.

European societies are far from perfect — we 
all know that. There too, one can have fears, doubts, 
angers, hatreds and social inequality. But there, at 
the same time, meritocracy prevails over nepotism, 
tolerance is a fundamental of public life and current 
opponents are the future ministers, and not prisoners to 
be or enemies to beat.

The choice, when it is expressed in that way, is 
so obvious for the people of our region that some 
Kremlin strategists — they call themselves “polito-
technologists” — have decided to cancel the 
truth and have shaped lies that they are spreading 
throughout Ukraine, Georgia, Moldova and many 
other places. Their mouthpieces in our respective 
countries — that conscious or unconscious so-called 



fifth column — identify the European Union with the 
destruction of family values, the erosion of national 
traditions and the promotion of gays and lesbians, 
undermining our traditional religions.

Strangely, in recent years, and even more so in 
recent months, we hear in Tbilisi, Kiev and Chisinau 
the same ugly music that was first orchestrated in 
Moscow. We hear that our traditions are collapsing 
under the influence of the West, that Christian holidays 
will be replaced by gay pride events and churches by a 
multicultural Disneyland. We hear that our Orthodox 
identity is under threat. And after all of that, we hear 
that we share with our former masters a common 
respect for decency and traditions.

Are we so naive as to believe the lies of Putin and 
the others, as other generations have done, allowing 
our sovereignty to be kidnapped? Are we so unfair 
to our ancestors to think that their memory would be 
honoured by attacks on mosques or by pogroms? Are 
we so unaware of our own history that we allow it to 
repeat itself endlessly?

When we hear the fake music of the orthodox 
brotherhood sung by Russian imperialists, can we 
not hear the true voice of Patriarch Kirion, who was 
assassinated, or the eternal voice of the Patriarch 
Ambrosi Khelaya, who was tortured for days and weeks 
only because he appealed to the Geneva Conference 
against the invasion of his country? He told his Russian 
interrogators, “You can have my body, my flesh, but 
you will never have my soul.” Are we so deaf as not to 
hear the voices of the bishops and priests tortured and 
killed by Russian imperialists and Russian communists? 
Are we so uneducated that we do not recall who has 
repainted our churches and erased our sacred frescos? 
Are we so blind today not to see the destruction of our 
churches by the same people who erased our churches 
in the nineteenth century — Russians who are now in 
the occupied territory?

We need to know our history. Our history teaches us 
that tolerance is the basis for sovereignty in our region. 
It is not only a moral duty; it is an issue of national 
security. We need to know our history to understand 
that the same old imperialistic principle — divide and 
rule — is being applied today as it was two centuries 
ago.

Looking at our region today, those who have some 
knowledge of Caucasian history might remember the 
Armenian-Azerbaijani bloodshed of 1905, directly 
created by the tsarist Administration; compare it to the 
beginning of the conflict in Karabakh in the late 1980s. 
The Russian army was present there, in large numbers. 
In front of its eyes, the war started and they pretended 
to help both sides, but in fact stirred up the conflict.

They might recall — as I do too well — the 
beginning of the war in the Georgia region of Abkhazia 
in the early 1990s, when Georgian paramilitary groups 
were getting their weapons from the same Russian 
troops who were actually leading, directing and 
assisting the Abkhaz militia and bombing Georgian 
territory and bringing in Chechen mercenaries in order 
to kill any form of solidarity between nations of the 
North and the South Caucasus. They did so just as they 
sent — for the same reason, more than one century 
before — Georgian officers to the front line of their 
wars against the Chechens, Ingush and Dagestanis.

We could also look at other margins throughout 
the times. We could look at Poland or Ukraine, and we 
would see the same pictures. Everywhere it reached, 
the Empire inflamed the relations between subjugated 
peoples and separated them by a wall of fanatic 
antagonism. Unfortunately, it used to work. But what is 
even more unfortunate is that it is still working today.

The European Union, the greatest political success 
of recent decades, has been built on three pillars, 
which could be characterized as three rejections — the 
rejection of the extreme nationalists who had led Europe 
to the collective suicide of two world wars and the 
horrors of nazism; the rejection of communism, which 
was threatening to be spread throughout the continent 
and the world; and, finally, the rejection of colonialism 
and imperialism. It took time — and many participants 
today, as victims of French imperialism or British 
imperialism, remember it well and painfully — for 
the French and British Empires to accept that third 
rejection. But giving up their colonies was the price they 
had to pay for the modernization of their economies and 
the development of their democracies. It was also the 
price to pay for European unification to become fully 
realized. 

The Eurasian Union is based on the exact opposite 
premise. It is fuelled by intolerance, it is lead by old 
structures of the KGB, and it is designed to revive an old 
empire. That is what the Eurasian Union is all about. Of 
course, joining the Eurasian Union is very easy. There 
are no social, economic or political criteria to be met; 
becoming a colony, in fact, requires no effort at all. 



Passivity, mediocrity, the absence of national pride and 
a willingness to be enslaved are the only requirements.

On the other hand, to form a real union there is 
no alternative but to make a herculean effort and meet 
exact criteria, because principles are precisely what 
create a union. To those who doubt, therefore, I say that 
it is precisely because the European Union demands 
effort and imposes criteria for joining — because the 
European Union does not seek to absorb us while the 
Eurasian Union dreams of absorption — that the choice 
should be obvious.

But there is an even better reason for saying that 
the choice is obvious. The choice is obvious because 
the Russian project is doomed to fail. No empire is 
sustainable today; we are living in the twenty-first 
century. It is certainly not the Russian century, and 
the Russian Empire is the last, anachronistic empire in 
the world. If we look back at history, France and the 
United Kingdom lost their colonies not only because 
the colonies fought for their independence, but also 
because people in Paris and London ultimately did not 
believe in their empire anymore.

Exactly the same thing is happening in Russia 
nowadays. The imperial dream is being rejected first, 
as we have seen, at its margins. But, most crucially, 
perhaps, the idea of the Empire is rejected at its very 
centre. Such a rejection does not manifest itself in public 
protests alone or in the rising polls of the opposition 
in the main cities of Russia. It expresses itself in the 
universal cynicism of Russian elites towards Putin’s 
Eurasian vision. The very people who are supposed to 
serve it do not believe in the viability of the project.

Rejected at its margins, rejected at its centre, the 
imperialistic path will come to a dead end, the Eurasian 
Union will fail, and Russia will in the end become a 
nation State with borders, instead of margins — a real 
country with real borders. Then it will start to seek stable 
relations with stable neighbours. Then cooperation will 
replace confrontation.

It will happen, and much sooner than people think, 
to the benefit of the margins, but most of all to the 
benefit of the Russian people themselves.

It will happen because the imperial project has 
become absurd for a generation of Russian citizens who 
are among the world’s most enthusiastic users of the 
Internet.

It will happen because ethnic discrimination in 
Russia is being used in its territories, but it will not 
make Russia a stronger and more united State. 

It will happen because the endless resources 
provided by the revenues of oil and gas are challenged 
by the perspectives offered by the exploitation of shale 
gas and shale oil. The shale gas revolution is really 
undermining the last authoritarian empire in the world.

It will happen because gas alone does not replace 
economic modernization.

It will happen because of corruption and the 
absence of justice.

It will happen because entire regions have been 
alienated by discrimination and violence — because the 
people of Chechnya, Ingushetia, Dagestan, Tatarstan, 
Bashkortostan and many other places have been so 
persecuted that they do not feel part of any common 
project with the central authorities in Moscow.

It will happen because the frustrations, angers and 
hatreds are too strong to bear and the unifying ideal is 
too absent.

It will happen, not in the coming decades but in 
the coming years. A few years from now, the Assembly 
will recall my words. Vladimir Putin will have left the 
Kremlin and vanished from Russian politics, even if 
he says that he will be there for another 20 years or 
more. Russian citizens will remember him as a ghost 
from the old times — from the times of corruption and 
oppression. 

Nobody knows whether the process will be calm or 
violent, whether his successor will be nationalistic or 
liberal, or both together, but what matters is something 
else — Russia will no longer be an empire. It will 
become, finally, a normal nation State. That is the 
horizon we should all prepare for together.

Meanwhile, as our region remains an area of 
confrontation, the formerly captive nations should 
unite their strengths instead of cultivating their 
divisions. Some leaders and some countries in the past 
understood that the freedom of one was dependent on 
the freedom of all the other subjugated nations, like 
Poland, which for many centuries dreamed of uniting 
all persecuted people, or like the Poland of Marshal 
Pilsudski, which invited all the oppressed people 
or their officers to unite under the flag of Polish 
independence and Polish military forces. But never did 



our ancestors benefitefrom a force that was vast and 
powerful enough, that understood its strategic interest 
was to preserve the sovereignty of each of our nations. 
Today that force exists; it is, with all its deficiencies, 
the European Union.

As we come closer to the Vilnius Eastern 
Partnership Summit, I would like to reiterate a call 
that I have made several times in the recent years. By 
launching the Eastern Partnership as a response to the 
2008 invasion of Georgia, the European Union has 
offered to our nations a platform for us to cooperate 
under its benevolent umbrella. We should invest much 
more in it. We should develop common projects, first 
and foremost focusing on the necessary reforms that we 
should carry out together, because reforms mean for all 
of us statehood and independence.

Russian Empress Catherine II knew it well. When 
Poland started to successfully implement an ambitious 
programme of reforms based on precepts from the 
French and British Enlightenments despite Russian 
attempts to counter those reforms, she wrote a long 
and secret letter to the German Emperor, Frederick the 
Great of Prussia. The letter was and remains one of the 
most impressive expressions of the nature and strategy 
of the imperialistic project. It states that the ongoing 
reforms were dangerous for both Russia and Prussia 
because they would turn Poland into a true State, 
that the reforms needed to be stopped and that Poland 
should be attacked and dismembered before reforms 
were fully implemented so that it never needed to be 
occupied again. 

The letter will not sound unfamiliar to those who 
know how much Vladimir Putin loathed the Georgian 
experience during the past decade. Many Russians 
were asking, if the once-corrupt Georgia, a criminal 
country, a mafia-ridden country, considered to be a 
failed country, could succeed, why is it that Russia 
cannot succeed? It was an ideologically dangerous 
project. For the first time, an efficient nation State was 
being built in the Caucasus, and the reforms had to be 
crushed before they could bear all their fruits. 

Unity should be our rule in Eastern Europe, 
including in the divided Caucasus. I have spoken about 
the beginnings of the war in Abkhazia. I could have 
recalled an older scene that symbolically characterizes 
the history of the Caucasus. It was at the end of the 
rebellion led by Shamil, the great imam of the Northern 
Caucasus, against the Russian Empire, after Shamil 
had surrendered and after the last Chechen leader still 
fighting, Baysongour, had been wounded and captured. 
As Baysongour was going to be hanged, the Russian 
officers brought together a crowd of Dagestani men 
to witness the execution. They ordered one of them to 
remove the chair on which Baysongour was standing 
in order to execute him. The Russians knew what they 
were doing — they hoped to fuel the local vendettas 
and oppose the people, which is an old tradition in 
the Caucasus. Seeing that, the valiant commander 
Baysongour moved the chair himself, committing a 
suicide forbidden under all religions, including Islam, 
and preserving the relations between neighbours.

Despite that one failure, how many times has the 
strategy of dividing neighbours encountered success 
among the nations of the Caucasus? It needs to come 
to an end. That is why I have launched several projects 
during my presidency to reinforce the people-to-
people contacts between North and South Caucasus, 
projects focusing mostly on education and on university 
exchange. That is why the Georgian Parliament has 
recognized the genocide of the Cherkezian people — one 
of the least known and tragic pages of the history of the 
world, when an entire nation was wiped because their 
land was needed by the Russian Empire. 

We need to build on those efforts. We need to 
prepare for the time when the Empire collapses, so 
that its legacy of hatred is swiftly overcome. And we, 
as citizens of Georgia, need to prepare for the time 
when Russian troops will leave our occupied regions, 
when Moscow will withdraw from Tskhinvali and 
Sukhumi, Abkhazia. We need to prepare ourselves to 
welcome back our Ossetian and Abkhaz fellow citizens 
as brothers and sisters and not as enemies. We need 
to prepare for the time when hundreds of thousands, 
in fact, more than half a million, internally displaced 
Georgians and members of other ethnic groups return 
to their deserted homes, because that time will come 
much sooner than we think. 

As my second term nears its end, I take pride in 
Georgia’s many accomplishments during my tenure. We 
ushered Georgia out of a state of darkness, introduced 
unprecedented transparency into our public service, put 
our children back in school and got rid of the gangs. 
We have brought our nation closer than ever before to 
its European dream and worked tirelessly to renew the 
spirit of tolerance that guided Georgia in our glorious 
past.



We did many good things, but like any leader — and 
when I became President, I was then the youngest 
president in the world — I realize that some things were 
done at a very high cost because of lack of experience. In 
our rush to impose a new reality against the background 
of internal and external threats, we cut corners and 
certainly made mistakes. At times we went too far and 
at other times not far enough. I fully acknowledge my 
responsibility in that regard, and I sincerely feel for all 
those who believe that they did not benefit enough from 
our work, or even that they were victims of our radical 
methods.

I want to tell all Georgian citizens — those who 
supported our project, our policies and our party and 
those who rejected them — how proud I am of their 
maturity. We promised them this project, but we did not 
promise them that it would be smooth going. We were 
very ambitious, and that was because our people were 
so mature and so brave. I want to tell them from this 
rostrum how humble I feel in the light of the sacrifices 
and the efforts they made.

We are and should remain a nation united in a 
common love for freedom and dignity. We are and 
should remain a nation united in the deepest respect 
for the sacrifices made by our soldiers, a nation 
sharing the same sorrow when they lose their lives - in 
Afghanistan, for instance - and taking the same pride 
in their bravery. We are a nation that is proud of our 
soldiers, who stood up to a force of Russian invaders 
one hundred times the size of our contingent, and gave 
us and the world time to mobilize and to protect and 
save our independence — something that, with all 
due respect, many much bigger and more powerful 
nations could not do in the twentieth century. We are 
and we should remain a nation united in our historical 
identity and our desire to join the European family of 
democratic nations, the family we should never have 
been separated from in the first place, our family. The 
path of the Georgian people towards freedom, regional 
unity and European integration is far from over, and 
I will continue to dedicate every day of my life to its 
success, as a proud citizen of a proud nation.
